Title: Circular to Four Captains in the Battalion Commanded by Adam Hoops, 6 June 1799
From: Hamilton, Alexander
To: Four Captains in the Battalion Commanded by Adam Hoops


Sir
New York June 6th. 1799

Your Company is to form part of a battalion under the command of Major Hoops. You will, therefore, hereafter communicate with him and receive his orders; making all your returns to him. Your letters for the present will be addressed to him at New York indorsed on public service and with your name. I send you a sett of new recruiting instructions to which you will strictly conform in whatsoever is relative to your situation.
With consideration   I am Sir   Yr Obedient servt.
A Hamilton
